

117 HR 855 IH: Veterans Expedited TSA Screening Safe Travel Act
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 855IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Gosar (for himself, Ms. Brownley, Mr. Norman, Mr. Connolly, Mr. Thompson of California, Mr. Steube, Mr. LaMalfa, Mr. Waltz, Mr. Biggs, Ms. Blunt Rochester, Mr. Johnson of South Dakota, Mrs. Harshbarger, Mr. Carl, Mr. Moulton, Mrs. Rodgers of Washington, Mr. Keller, Mr. Bergman, Mr. Correa, Mr. Kelly of Mississippi, Mr. Lamb, Ms. Houlahan, Ms. Slotkin, Mr. San Nicolas, Mr. Pence, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide PreCheck to certain severely injured or disabled veterans, and for other purposes.1.Short titleThis Act may be cited as the Veterans Expedited TSA Screening Safe Travel Act or the VETS Safe Travel Act.2.Availability of PreCheck Program to certain severely injured or disabled veterans(a)In generalSection 44927 of title 49, United States Code, is amended by adding at the end the following:(g)Availability of PreCheck Program to certain severely injured or disabled veterans(1)In generalA veteran described in paragraph (2) is eligible for security screening under the PreCheck Program under section 44919 at no cost to the veteran if the veteran is able to meet the background check and other security requirements for participation in the program.(2)Veterans describedA veteran described in this paragraph is a veteran who—(A) is enrolled in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code;(B)has—(i)lost, or lost use of, a limb;(ii)become paralyzed or partially paralyzed; or(iii)incurred permanent blindness; and(C)as a result of a loss, paralyzation or partial paralyzation, or blindness described in subparagraph (B), requires the use of a wheelchair, prosthetic limb, or other assistive device to aid with mobility..(b)Coordination on implementationThe Administrator of the Transportation Security Administration and the Secretary of Veterans Affairs shall jointly—(1)develop and implement a process under which a veteran described in paragraph (2) of subsection (g) of section 44927 of title 49, United States Code, as added by subsection (a), can receive the benefits under such subsection by not later than one year after the date of enactment of this Act; and(2)provide to Congress a briefing on the status of implementing the process required by paragraph (1) by not later than one year after the date of the enactment of this Act.3.Outreach for disabled veterans on availability of Transportation Security Administration programs(a)CoordinationThe Secretary of Veterans Affairs and the Administrator of the Transportation Security Administration shall develop and implement a process under which the Secretary provides to disabled veterans effective outreach about Transportation Security Administration programs designed to improve the screening process for passengers with disabilities.(b)Further enhancements To ease air travel for wounded warriors and other disabled veteransNotwithstanding section 3501 et seq. of title 44, United States Code (commonly referred to as the Paperwork Reduction Act), or any other provision of law, the Secretary of Veterans Affairs, in coordination with the Administrator of the Transportation Security Administration, shall—(1)engage appropriate veterans service organizations and other relevant organizations, as appropriate, to assess the awareness of veterans of relevant Transportation Security Administration programs; and(2)examine the need and feasibility of other measures to improve travel security procedures for disabled veterans.(c)Briefing requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Administrator of Transportation Security Administration shall jointly provide to Congress a briefing on the status of the implementation of subsections (a) and (b).